         Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 1 of 9


RYANG. WELDON
                                                               FILED
Assistant U.S. Attorney                                          OCT 15 2019
U.S. Attorney's Office                                        Clerk, U.S District Court
                                                                District Of Montana
P.O. Box 3447                                                        Gmat Falls
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59403
Phone: (406) 761-7715
FAX: (406) 453-9973
Email: Ryan.Weldon@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 19-03-GF-BMM

              Plaintiff,                  PLEA AGREEMENT

        vs.

 WILLIE ANDREW SHARP,

              Defendant.


       Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United

States of America, represented by Ryan G. Weldon, Assistant United States

Attorney for the District of Montana, and the defendant, Willie Andrew Sharp, and

the defendant's attorney, Andrew I. Huff, have agreed upon the following:




_lJ±
AUSA
         JM
          DEF      ATTY
                              10)-:;-
                              date                                                Page 1
           Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 2 of 9


       1.      Scope: This plea agreement is between the United States Attorney's

Office for the District of Montana and the defendant. It does not bind any other

federal, state, or local prosecuting, administrative, or regulatory authority, or the

United States Probation Office.

       2.      Charges: The defendant agrees to plead guilty to count II of the

indictment, which charges Wire Fraud, in violation of 18 U.S.C. § 1343. Count II

carries a maximum term of imprisonment of20 years, a $250,000 fine, up to three

years supervised release, and a $100 special assessment.

       The defendant agrees to be responsible for complete restitution regardless of

whether a count or counts of the indictment have been dismissed as part of this

plea agreement. 18 U.S.C. § 3663(a)(3).

       At the time of sentencing, if the Court accepts this plea agreement, the

United States will move to dismiss count I of the indictment and the forfeiture

allegation.

      3.       Nature of the Agreement: The parties agree that this plea agreement

will be governed by:

   • Rule l l(c)(l)(A) and (B), Federal Rules of Criminal Procedure. The

      defendant acknowledges that the agreement will be fulfilled provided the

      United States: a) moves to dismiss, and the Court agrees to dismiss, count I

      and the forfeiture allegation of the indictment; and b) makes the



 CA
AUSA
            .;}(M
             DEF    ATTY                                                        Page2
           Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 3 of 9


       recommendations provided below. The defendant understands that if the

       agreement is accepted by the Court, and count I and the forfeiture allegation

       of the indictment are dismissed, there will not be an automatic right to

       withdraw the plea, even if the Court does not accept or follow the

       recommendations made by the United States.

       4.      Admission of Guilt: The defendant will plead guilty because the

defendant is guilty of the charge contained in count II of the indictment. In

pleading guilty, the defendant acknowledges that:

      First, the defendant knowingly participated in, devised, and intended
      to devise a scheme or plan to defraud, or a scheme or plan for
      obtaining money or property by means of false or fraudulent
      pretenses, representations, or promises;

       Second, the statements made or facts omitted as part of the scheme
       were material; that is, they had a natural tendency to influence, or
       were capable of influencing, a person to part with money or property;

      Third, the defendant acted with the intent to defraud, that is, the
      intent to deceive or cheat; and,

      Fourth, the defendant used, or caused to be used, a wire
      communication to carry out or attempt to carry out an essential part of
      the scheme.

      5.      Waiver of Rights by Plea:

              (a)    The government has a right to use against the defendant, in a

prosecution for perjury or false statement, any statement given under oath during

the plea colloquy.



 CA
AUSA
            A
            DEF      AT Y       Date                                            Page 3
         Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 4 of 9


               (b)    The defendant has the right to plead not guilty or to persist in a

plea of not guilty.

               (c)    The defendant has the right to a jury trial unless, by written

waiver, the defendant consents to a non-jury trial. The United States must also

consent and the Court must approve a non-jury trial.

               (d)    The defendant has the right to be represented by counsel and, if

necessary, have the Court appoint counsel at trial and at every other stage of these

proceedings.

               (e)    If the trial is a jury trial, the jury would be composed of 12

laypersons selected at random. The defendant and the defendant's attorney would

have a say in who the jurors would be by removing prospective jurors for cause

where actual bias or other disqualification is shown, or without cause by exercising

peremptory challenges. The jury would have to agree unanimously before it could

return a verdict of either guilty or not guilty. The jury would be instructed that the

defendant is presumed innocent, and that it could not convict unless, after hearing

all the evidence, it was persuaded of the defendant's guilt beyond a reasonable

doubt.

             (t)      If the trial is held by the judge without a jury, the judge would

find the facts and determine, after hearing all of the evidence, whether or not the

judge was persuaded of the defendant's guilt beyond a reasonable doubt.



 CA      JMj
AUSA      DEF                                                                     Page4
        Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 5 of 9


             (g)    At a trial, whether by a jury or a judge, the United States would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confront those government witnesses and the

defendant's attorney would be able to cross-examine them. In tum, the defendant

could present witnesses and other evidence. If the witnesses for the defendant

would not appear voluntarily, their appearance could be mandated through the

subpoena power of the Court.

             (h)    At a trial, there is a privilege against self-incrimination so that

the defendant could decline to testify and no inference of guilt could be drawn

from the refusal to testify. Or the defendant could exercise the choice to testify.

             (i)    If convicted, and within 14 days of the entry of the Judgment

and Commitment, the defendant would have the right to appeal the conviction to

the Ninth Circuit Court of Appeals for review to determine if any errors were made

that would entitle the defendant to reversal of the conviction.

             G)     The defendant has a right to have the district court conduct the

change of plea hearing required by Rule 11, Federal Rules of Criminal Procedure.

By execution of this agreement, the defendant waives that right and agrees to hold

that hearing before, and allow the Rule 11 colloquy to be conducted by, the U.S.

Magistrate Judge, if necessary.




 Cdi
AUSA
        ~
          DEF
                   &!A?,o/1
                   ATTY        DAte                                              Page 5
           Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 6 of 9


               (k)   If convicted in this matter, a defendant who is not a citizen of

the United States may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

       The defendant understands that by pleading guilty pursuant to this

agreement, the defendant is waiving all of the rights set forth in this paragraph.

The defendant's attorney has explained those rights and the consequences of

waiving those rights.

       6.      Recommendations: The United States will recommend the

defendant's offense level be decreased by two levels for acceptance of

responsibility, pursuant to USSG §3E 1.1 (a), unless the defendant is found to have

obstructed justice prior to sentencing, pursuant to USSG §3Cl. l, or acted in any

way inconsistent with acceptance of responsibility. The United States will move

for an additional one-level reduction, pursuant to USSG §3El. l(b ), if appropriate

under the Guidelines. The parties reserve the right to make any other arguments at

the time of sentencing. The defendant understands that the Court is not bound by

this recommendation.

      7.      Sentencing Guidelines: Although advisory, the parties agree that the

U.S. Sentencing Guidelines must be applied, and a calculation determined, as part

of the protocol of sentencing to determine what sentence will be reasonable.




Cll
AUSA
           #kJ
            DEF                                                                Page 6
                                          } Filed 10/15/19 Page 7 of 9
         Case 4:19-cr-00003-BMM Document 24


        8.   Waiver of Appeal of the Sentence - General: The defendant

understands that the law provides a right to appeal and collaterally attack the

sentence imposed in this case. 18 U.S.C. § 3742(a); 28 U.S.C. §§ 2241, 2255.

Based on the concessions made by the United States, the defendant knowingly

waives any right to appeal or collaterally attack any aspect of the sentence,

including conditions of probation or supervised release. This waiver includes

challenges to the constitutionality of any statute of conviction and arguments that

the admitted conduct does not fall within any statute of conviction. This waiver

does not prohibit the right to pursue a collateral challenge alleging ineffective

assistance of counsel.

        9.   Disclosure of Financial Information: The defendant authorizes the

U.S. Probation Office to release to the Financial Litigation Unit of the U.S.

Attorney's Office all documents and financial information provided by the

defendant to the U.S. Probation Office and any information obtained by the U.S.

Probation Office about the defendant through its investigation. The defendant

further agrees to fully complete a financial statement in the form prescribed by the

U.S. Attorney's Office, provide financial documents as requested, and submit to a

debtor's exam if deemed appropriate by the U.S. Attorney's Office, in order to

evaluate the defendant's ability to satisfy any financial obligation imposed by the




 Cd\:
 USA '""
         /~~01rfi!-
          Dfill    ATTY        ~e                                               Page7
        Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 8 of 9


Court. The defendant consents to being immediately placed on the Treasury Offset

Program to help meet the defendant's obligation to pay restitution and/or a fine.

       10.     Voluntary Plea: The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made to

induce the defendant to plead guilty, and that this agreement is freely and

voluntarily endorsed by the parties.

       11.    Detention/Release After Plea: The United States agrees that it will

not move for detention, but will defer to the discretion of the Court the decision as

to whether the defendant meets the conditions of 18 U.S.C. § 3143(a)(l) or (2), and

whether the defendant has clearly shown exceptional reasons why detention is not

appropriate. 18 U.S.C. § 3145(c). The United States is obligated to advise the

Court of the appropriate legal standards that relate to the defendant's eligibility for

post-conviction release. The defendant acknowledges that obligation and

understands that advising the Court as to the law and facts is not an abrogation of

its agreement not to request remand.

       12.    Breach: If the defendant breaches this plea agreement, at any time, in

any way, including but not limited to appealing or collaterally attacking the

conviction or sentence, the United States may prosecute the defendant for any

counts dismissed or not charged pursuant to this plea agreement. Additionally, the




                               10/f
                                I
AUSA         DEF   ATTY        Date                                             Page 8
        Case 4:19-cr-00003-BMM Document 24 Filed 10/15/19 Page 9 of 9


United States may use any factual admissions made by the defendant pursuant to

this plea agreement in any such prosecution.

       13.   Entire Agreement: Any statements or representations made by the

United States, the defendant, or defense counsel prior to the full execution of this

plea agreement are superseded by this plea agreement. No promises or

representations have been made by the United States except as set forth in writing

in this plea agreement. This plea agreement constitutes the entire agreement

between the parties. Any term or condition which is not expressly stated as part of

this plea agreement is not to be considered part of the agreement.

                                       KURTG.ALME
                                       United States Attorney


                                             C
                                       RYAN G. WELDON
                                       Assistant U.S. Attorney
                                       Date: \ o I l S / z_o Iq



                                        ✓-~/f;:la,MOrL--v~
                                       WlLLIEDREW SHARP




                                       ANDREW I. HUFF
                                       Defense'
                                       Date:~
                                                ~f.:1J.!I


CA
AUSA     DEF      ATTY        Dale                                            Page9
